Title: To Thomas Jefferson from Sulayman Melmelli, 9 December 1805
From: Melmelli, Sulayman
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington City December. 9th 1805
                  
                  I take the liberty of Writing you these few lines for the trouble I have given, We have have been here these ten days, and We have been very Well treated, and in ten days more our fa will be over, and my People will Want Wine And I dont Wish them to have any. for fear they Should fight amongh one Another, For that Reason I wish if it is agreeable to you to Send me the money that you Spend every day for us. And I will purchase What ever We Want, and as the Winter is coming on, And I dont wish too much Expence for the sake of our Country, This is only What I think, But You may you may do as please.
                  N.B . . I have not writing this letter, without the Consent of Mr Davis—
                  
                     Soliman Ma 
                        
                           llimelli
                        
                     
                     Ambassador of the Queen of Tunis
                     
                  
               